     Case 3:15-cv-02059-AJB-BGS Document 89 Filed 06/10/20 PageID.847 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RAUL ARELLANO,                                    Case No.: 15-CV-2059-AJB-BGS
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13    v.                                                RECONSIDER
14    DR. SEDIGHI, R. WALKER, Chief
      Physician and Surgeon, S. ROBERTS,
15    M.D., Chief Medical Executive, et al.,
16                                  Defendants.
17
                                                        (Doc. No. 65)
18
19
20         Presently before the Court is Plaintiff’s motion for reconsideration. (Doc. No. 65.)
21   As will be explained in greater detail, below the Court DENIES Plaintiff’s motion.
22                                         BACKGROUND
23         On February 27, 2018, Magistrate Judge Skomal issued a Report and
24   Recommendation (“R&R”) recommending that the Court grant in part and deny in part
25   Defendant Dr. Sedighi’s motion to dismiss, grant without leave to amend Defendants
26   Walker, Roberts, Lewis, and Glynn’s motion to dismiss, deny Nurse Busalacchi’s motion
27   to dismiss, and deny Plaintiff’s motion to disclose the name of Doe #1. (Doc. No. 43.) On
28   March 20, 2018, the Court adopted Magistrate Judge Skomal’s R&R in its entirety. (Doc.
                                                    1

                                                                              15-CV-2059-AJB-BGS
     Case 3:15-cv-02059-AJB-BGS Document 89 Filed 06/10/20 PageID.848 Page 2 of 4



 1   No. 44.) On April 2, 2018, the Court received Plaintiff’s untimely objections. (Doc. No.
 2   46.) On March 5, 2019, the Court overruled Plaintiff’s objections and affirmed its Order
 3   adopting the R&R. (Doc. No. 57.) Plaintiff was given leave to amend until April 16, 2019.
 4   (Id. at 11.) On April 22, 2019, the Court then granted Plaintiff an extension until April 26,
 5   2019 to file his Third Amended Complaint. (Doc. No. 60.) On the same day, Plaintiff filed
 6   a motion to reconsider. (Doc. No. 62.) The Court denied that motion. (Doc. No. 63.)
 7   Plaintiff then filed this instant motion to reconsider. (Doc. No. 65.) On November 25, 2019,
 8   Plaintiff then filed a Third Amended Complaint. (Doc. No. 70.)
 9                                         LEGAL STANDARD
10         Pursuant to Federal Rule of Civil Procedure 60(b), courts may only reconsider a final
11   order on certain enumerated grounds. These grounds include: (1) mistake, inadvertence,
12   surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
13   diligence, could not have been discovered in time to move for a new trial; (3) fraud,
14   misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the
15   judgment has been satisfied, released or discharged; it is based on an earlier judgment that
16   has been reversed or vacated; or applying it prospectively is no longer equitable; or (6) any
17   other reason justifying relief from the operation of the judgment. Fed. R. Civ. P. 60(b)(1)–
18   (6). A motion made under the first three subsections of Rule 60(b) must be brought within
19   a year, but a motion made under the other subsections need only be brought within a
20   “reasonable time after entry of the order sought to be set aside.” Id.; see also United States
21   v. Sparks, 685 F.2d 1128, 1130 (9th Cir. 1982).
22         In addition, Local Civil Rule 7.1(i)(1) states that a party may apply for
23   reconsideration “[w]henever any motion or any application or petition for any order or
24   other relief has been made to any judge and has been refused in whole or in part . . . .” S.D.
25   Cal. CivLR 7.1. The party seeking reconsideration must show “what new or different facts
26   and circumstances are claimed to exist which did not exist, or were not shown, upon such
27   prior application.” Id. A court has discretion in granting or denying a motion for
28   reconsideration. Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003); Fuller v.
                                                   2

                                                                                 15-CV-2059-AJB-BGS
     Case 3:15-cv-02059-AJB-BGS Document 89 Filed 06/10/20 PageID.849 Page 3 of 4



 1   M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir. 2001).
 2                                              DISCUSSION
 3         Plaintiff subsequently filed a Third Amended Complaint where he did not name
 4   Defendants Roberts, Lewis, and Glynn as defendants, pursuant to the Court’s previous
 5   Orders. Thus, this instant motion likely could be denied as moot. However, the Court will
 6   address Plaintiff’s substantive arguments.
 7         Plaintiff again attempts to revive his Eighth Amendment claims against Defendants
 8   Roberts, Lewis, and Glynn. (See generally Doc. No. 65.) However, Plaintiff has still failed
 9   to show how Defendants Roberts, Lewis, and Glynn participated in, knew of, or reasonably
10   should have known of any constitutional injury. See Farmer v. Brennan, 511 U.S. 825, 834
11   (1994). Plaintiff again asserts that if the case law he provided is applied to his case it would
12   reveal that he pled sufficient facts to establish an Eighth Amendment violation against
13   Defendants Roberts, Lewis, and Glynn.
14         However, Plaintiff only argues that Defendants Roberts, Lewis, and Glynn received
15   his grievance and reviewed his medical records. (Doc. No. 65 at 2.) As the Court has
16   previously explained, vague and conclusory allegations are insufficient to survive a motion
17   to dismiss. See Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.3d 266, 268 (9th Cir.
18   1982). Furthermore, a prison official’s alleged improper processing of an inmate’s
19   grievance, without more, fails to serve as a basis for section 1983 liability. See generally
20   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (prisoners have no “separate
21   constitutional entitlement to a specific prison grievance procedure”); see also Shallowhorn
22   v. Molina, 572 Fed. App’x 545, 547 (9th Cir. 2014) (citing Ramirez, 334 F.3d at 860)
23   (finding that the district court properly dismissed section 1983 claims against defendants
24   who “were only involved in the appeals process”); Cummer v. Tilton, 465 Fed. App’x 598,
25   599 (9th Cir. 2012) (same); Dragasits v. Yu, No. 16-CV-1998 BEN (JLB), 2017 WL
26   3141802, at *14 (S.D. Cal. July 24, 2017) (collecting cases relying on Ramirez to hold that
27   a “prison official’s mere administrative review of a prisoner’s health care appeal cannot
28   serve as the basis of the official’s liability under § 1983”), adopted 2016 WL 87375772
                                                    3

                                                                                   15-CV-2059-AJB-BGS
     Case 3:15-cv-02059-AJB-BGS Document 89 Filed 06/10/20 PageID.850 Page 4 of 4



 1   (S.D. Cal. Apr. 29, 2016), aff’d sub nom. Bell v. Glynn, 696 Fed. App’x 249 (9th Cir. 2017).
 2   The Court has sufficiently explained several times why Plaintiff has failed to establish an
 3   Eighth Amendment claim against Defendants Roberts, Lewis, and Glynn.
 4         Additionally, Plaintiff has failed to show “what new or different facts and
 5   circumstances are claimed to exist which did not exist, or were not shown, upon such prior
 6   application.” S.D. Cal. CivLR 7.1. Plaintiff has advanced identical arguments in two
 7   separate motions for reconsideration. Accordingly, the Eighth Amendment claims against
 8   Defendants Roberts, Lewis, and Glynn remain dismissed without leave to amend.
 9                                              CONCLUSION
10         Based on the foregoing, the Court DENIES Plaintiff’s motion for reconsideration.
11   Plaintiff requests a copy of his instant motion as he did not have access to the law library
12   in order to make a copy. The Court finds good cause exists and ORDERS that Plaintiff
13   receive a copy of Docket Number 65.
14
15   IT IS SO ORDERED.
16
17   Dated: June 10, 2020
18
19
20
21
22
23
24
25
26
27
28
                                                  4

                                                                               15-CV-2059-AJB-BGS
